 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20 Page 1 of 18 PageID 728
                          Dennis J. Seal, Ph.D., P.E.
                       Seal Design & Engineering, Inc.
                      Human Factors and Product Safety
                           6461 Lake Circle Drive
                             Dallas, Texas 75214

Mr. Gerardo Alcazar                                                         12 November 2020
Blackwell Burke P.A.
431 South Seventh Street, Suite 2500
Minneapolis, MN 55415

Re:    Justin Moore and Judith Moore vs. DB Industries, LLC d/b/a 3M Fall Protection,
       Capital Safety USA, et al
       Civil Action NO. 6:19-CV-00038-H


Dear Mr. Alcazar,

Per the request of your office and as a Professional Engineer (Texas No. 79090), I have been
asked to investigate the safety areas of the above-referenced case. The primary issues of concern
include (but are not limited to) employee safety, fall protection and occupational training, as well
as product warnings and safety information as related to risk mitigation. The opinions expressed
in this report are based on my education and experience in relevant areas of industrial safety
engineering, my affiliation with the ANSI Z535 warnings committee, and my review of the
materials available to me at the date of this report.

I have been requested to address the safety elements of this case, as these areas of my expertise
relate to job safety analysis and hazard identification, fall protection equipment and risk
mitigation, adequacy of warning labels and safety instructions, as well as relevant OSHA and
ANSI regulations. Specifically, I have relied on ANSI standards, including ANSI Z359.1 and
ANSI A14.3 addressing specific areas of Fall Protection as well as ANSI Z535 1-6 citing
industry standards for warnings and safety information. I am being compensated at an hourly
rate of $320.00 per hour for my services. My professional qualifications include the following:

       (1)     Approximately 40 years developing, testing and applying human factors and
               safety engineering standards and design criteria for industrial applications,
               consumer product design, occupational safety and health programs, warning
               labels and instructional materials.
       (2)     Academic positions at the University level in applied areas of human factors,
               systems safety and real-time engineering case studies, testing, statistical analysis
               and experimental methodology.
       (3)     Development and enforcement of OSHA training programs including the
               implementation and enforcement of OSHA 1910 and 1926 regulations, employee
               training, assignment of personal protective equipment and the development of
               facility warnings, product labels and end-user safety instructions.
       (4)     Former member of the American National Standards Institute (Z535.1-5)
               Committee responsible for published standards of warning labels, safety symbols,
               instruction manuals, graphics and other hazard alerting criteria.
       (5)     Current Member of G-45 Human Systems Integration Committee/SAE
               International Board responsible for documentation of Human Engineering
               Standards, Hazard Identification and Risk Resolution processes.



                                                                                          EXHIBIT 2
 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                   Page 2 of 18 PageID 729
                                    2

       (6)     Supervision of the design of safety information (labels and safety materials) for
               various forms of human interfaces including consumer products, avionic warning
               systems, heavy machinery, highway signage, embedded training programs,
               manufacturing environments and user instructions/manuals.
       (7)     Extensive research and published materials for corporate safety programs
               including systems integration, training and equipment, safety warnings, technical
               manuals, industrial safety, hazard analysis, risk mitigation and hazard resolution
               methods.

The opinions and conclusions documented in this report are based on my review of safety
literature pertaining to fall arrest equipment for tower climbing. I have reviewed materials and
publications related to employee training, user instructions and literature pertaining to
occupational safety. Legal documents have been reviewed including plaintiff’s complaint,
deposition transcripts, interrogatories, user instructions, photographs and videos of laboratory
tests and as well as other discovery production. Specifically, in preparation of this report I have
reviewed the following materials:

   1) Plaintiffs’ Amended Complaint;
   2) Plaintiff disclosures of expert witnesses, including Bastiaan Cornelissen, Ph.D., P.E.;
       Mark Russel, Pd.D., P.E.; and J. Nigel Ellis, Ph.D., CSP, P.E., CPE;
   3) Plaintiff’s discovery and production responses;
   4) Defendant’s discovery and production responses;
   5) Case file images of incident gloves, harness, Ibex Belt, 3M LSAD-SAF sleeve, as well as
       radiographic and stereoscopic images;
   6) Photographs of Invenergy Site Visit including incident cable and belt photos, exemplar
       welding kit, and interior photographs of Tower No. 41;
   7) ESi inspection photographs and videos;
   8) Product User Instructions for 3M DBI SALA LAD-SAF Ladder Safety System;
   9) Deposition transcript and exhibits of: Justin Moore, dated September 24, 2020;
   10) Deposition transcript and exhibits of: Rick Miller, dated October 29, 2020;
   11) Government Industry Standards and Regulations (as related to workplace safety and fall
       protection): OSHA (29 CFR 1926.500-503, Subpart M; 29 CFR 1910.132); ANSI
       Z359.1: “Safety Requirements for Personal Fall Arrest Systems (PFAS), Subsystems and
       Components,” ANSI A14.3: Standards for Ladders -Fixed-Safety Requirements; and
       ANSI Z535 1-6: Warnings Standards for Product Safety Signs and Labels.

BACKGROUND

Based on my review of case materials, it is my understanding that Justin Moore was employed
by Invenergy, LLC as a wind tower technician responsible for maintenance and diagnostics of
electronic power systems. On June 8, 2017, while working at the Goldthwaite, Texas Invenergy
location, Mr. Moore was inspecting an electronic component, requiring him to climb to the top of
the windmill tower to the nacelle, perform diagnostics, and then climb down the tower ladder.
According to the incident investigation report, Moore reached for the hatch and began his
descent, and soon after the “IBEX broke,” Moore fell approximately “10-20 feet…. and the
LAD-SAF deployed with flying colors.” Mr. Moore states he was not sure why the LAD-SAF
unit did not deploy immediately, “as my hands were never on the LAD SAF.” The investigation
report cited a “Description of Root Causes,” stating “the IBEX cable broke along with some
slight oil residue on the ladder.” Mr. Moore has testified that “grease on the ladder is a common
occurrence since “the gearbox is above the ladder.” (Re: Deposition of Justin Moore, Page 73,
Lines 14-25). These areas and other job risk factors will be discussed in the report.
 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                    Page 3 of 18 PageID 730
                                    3

EMPLOYEE SAFETY: Fall Protection and Risk Mitigation

As a Professional Industrial Safety Engineer, I have reviewed the aforementioned materials
available to me in this case relating to the fall of Justin Moore inside the windmill tower of
Invenergy, LLC. Throughout my career, I have evaluated many industrial facilities,
manufacturing plants and different electronic systems in efforts to identify hazards and mitigate
the risks associated with the operations and maintenance of industrial systems. It is general
knowledge in our engineering practice that a hierarchical preference exists with regard to risk
mitigation and includes either safety by design, the use of engineering processes and/or personal
protective equipment, the use of guards, employee training, safety instructions, and/or hazard
warnings.

The proper methods for establishing an employee safety program are to address each specific job
assignment as well as the hazard potential for each assigned task. Special considerations must be
given to all man-machine interfaces as well as the identification of risk severity and the
associated probability of occurrence. Hazards are traditionally categorized as electrical,
mechanical, chemical, environmental, or job specific. Once identified, such hazards and risk
resolution procedures are required by OSHA to be documented into a corporate training program
prior to allowing any employee begin their work assignments. The specific consequences of
each hazard and the associated “risk mitigators” (e.g. proper selection of fall protection
equipment) must be addressed and all employees must remain under the guidance of a
“competent supervisor” until pre-determined levels of qualification criteria are achieved. This is
the traditionally accepted method of hazard identification and risk mitigation as stated in OSHA
fall protection programs and is the standard protocol of compliant safety engineering practices
for all employers to follow.

The purpose of a fall protection program is to implement practices and procedures that will
protect workers from specific fall classifications of hazards (e.g. for fall arrest, positioning and
ladder climbing). In accordance with OSHA regulations and applicable sections of OSHA 1910
and OSHA 1926, this can be accomplished by:

           1) Assigning a “competent person” to establish, implement, and supervise all
              elements of the employer’s Fall Protection Program;
           2) Evaluation of the job site to determine what classification of fall hazards exist;
           3) Selecting appropriate fall protection systems and subsystems;
           4) Assuring proper construction and installation of all climbing systems;
           5) Integrating approved systems for safe ladder climbs/descent (i.e. harness, cable
              grab, lanyard, and climb assist subsystems);
           6) Providing adequate training to workers in the recognition of fall hazards and the
              selection, use, maintenance and storage of fall protection systems; and
           7) Assuring safe levels of competence with recurring training and proper supervision
              of employees to ensure safe climbing practices are achieved.

Under the federal workplace safety legislation, the Occupational Safety and Health Act of 1970
(Occupational Safety and Health of Title 29 of the United States Code) and related code (i.e.
Section 5(a)(1)) states that each employer “ shall furnish to each of their employees employment
and a place of employment which are free from recognized hazards that are causing or are likely
to cause death or serious physical harm to his employees.” Section 5(a)(2) states “each
employee shall comply with occupational safety and health standards and all rules, regulations,
and orders issued pursuant to this Act which are applicable to his own actions and conduct.”
 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                   Page 4 of 18 PageID 731
                                    4

FALL PROTECTION – Applicable OSHA and ANSI Standards

Falls are generally classified as one of two leading causes of serious injury and death in the
workplace, and falls from elevated ladder systems are without a doubt recognized risks that
should be properly addressed by the employer in order to eliminate the potential of injury by
implementation of Job Hazard Analysis (JHA), training and properly selected Personal Fall
Assist System (PFAS).

The OSHA regulations stated above, addressing the general duty cause serve as the foundation of
the employers’ responsibilities to its employees. This basic OSHA standard requires all
employers to take whatever steps are necessary to ensure safe practices are followed in all
required job operations. Through applicable standards and enforcement criteria, this is intended
to govern work procedures, including the identification of specific job hazards and the
elimination of risk through training and the use of appropriate PFAS. Specific OSHA standards
and regulations relative to the employment and reported incident of Justin Moore include the
following:

        1)   29CFR1926 Subpart “M” – Fall Protection
        2)   29CFR1910.132 (d) - Hazard Assessment by Competent Employee
        3)   29CFR1910.132(f) – Training by a competent person
        4)   29CFR1910.29 – Ladder Safety Systems
        5)   29 CFR1910.30 – Training Requirements for Fall Protection
        6)   29CFR1910.140 – Personal Fall Protection Systems

The employer’s duty concerning the identification of fall hazards and risk resolution, including
the use of appropriate PPE/PFAS is clearly stated in OSHA 1910.132(f) (1) “The employer shall
provide training to each employee who is required by this section to use PPE.” A 40-hour,
instructor-lead program is the industry norm for Competent Person training when the Competent
Person is expected to use a variety of fall protection systems, evaluate hazards, write procedures,
and supervise others. Each employee shall be trained to demonstrate proficiency in the following
areas:

   a.   1910.132(f)(1)(i) – When PPE is necessary;
   b.   1910.132(f)(1)(ii) – What PPE is necessary;
   c.   1910.132(f)(1((iii) – How to properly don, doff, adjust and wear PPE;
   d.   1910.132(f)(1)(iv) – The limitations of the PPE; and,
   e.   1910.132(f) (1) (v) – The proper care, maintenance, useful life and disposal of PPE.

It was the responsibility of Invenergy, LLC as the “employer” of Mr. Moore to adopt these
OSHA Fall Protection Programs as company policy and administer training curriculum under the
direction of a “competent supervisor.” By OSHA’s definition of “competent person” a manager
or supervisor shall be qualified to identify and evaluate each work site hazard requiring fall
protection and the procedures to be followed to design and implement fall protection on the job
once every three years. Invenergy, LLC failed to implement a fall protection program based on
the OSHA standards and regulations listed above. Both Invenergy (as employer) and Moore (as
employee) failed to follow the user instructions and warnings included with the 3M LAD-SAF
X3 cable grab and failed to comply with the PFAS equipment use requirements as described in
the 3M User Instructions.
 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                   Page 5 of 18 PageID 732
                                    5

SAFETY ENGINEERING and ROOT CAUSE ANALYSIS

Peer accepted engineering approaches to the hazard identification and mitigation process
involves the practice of root cause analysis. This safety approach recognizes that in the exercise
of reasonable forethought, employers can anticipate workplace risk factors and prevent injuries
by various methods of hazard control. These methods listed in order of mitigation preference
include (1) hazard elimination by control of product design and job processes, (2) minimizing the
risk of hazards by the use of safety devices or guards, (3) establishment of safe practices
typically conveyed by training programs, user instructions and technical manuals, and (4) the use
of communication systems such as safety signs and product warnings. Per ANSI as well as other
industry standards, warnings are prohibited from being the only safety measure when the severity
of consequence is serious injury or death. Employers must adopt more formidable measures of
mitigation such as “competent person” training, thorough JHA for each job task, compatibility of
safety equipment (PPE/PFAS) and work place inspections.

In this matter and relative to defendant 3M I have reviewed case related materials and set forth
opinions relative to the likely root causes of Mr. Moore’s reported accident and the alleged role
of the 3M LAD-SAF X3 cable clamp/sleeve. Based upon the information I have reviewed and
considering the job hazards to which Mr. Moore was exposed it is my expert opinion his fall was
not the result of inadequate warnings either on the LAD-SAF X3 product, or the safety
information contained in the LAD-SAF User Instructions documents. The workplace hazards at
the Invenergy job site (wind turbine tower) would be categorized as procedural (i.e. unsafe work
practices), environmental (i.e. grease residue on ladder/cable), and also include personnel
exposure to fall hazards as a result of a non-approved fall protection subsystems (i.e. IBEX climb
assist subsystem) for the intended job. It is the employer’s responsibility to assess all work place
hazards and ensure proper selection of PPE/PFAS and compatibility of all equipment
subsystems.

During Mr. Moore’s deposition he was asked if he had a certificate that identified him as a
competent or qualified fall protection person, and his response was “Correct” (i.e. I do not have
fall protection certification). (Re: Deposition of Justin Moore, Page 17, Lines 12-16) Further on
in his deposition, Mr. Moore is asked if he ever discussed (with his supervisor) the topic of
compatibility of the LAD-SAF sleeve with the IBEX system, and his response was “No,
sir…that’s their job to find that out.” (Re: Deposition of Justin Moore, Page 132, Lines 19-25;
and Page 133, Lines 2-7) Mr. Moore also states he had read the 3M DBI-SALA User
Instructions (about four years ago), but wasn’t sure if the IBEX system in the windmill tower is a
DBI-SALA approved subsystem. The topic of system requirements is specifically stated in the
3M DBI-SALA User Instructions on the second page, Section 2.0 “SYSTEM
REQUIREMENTS;” As cited in Figure 2 below, “the DBI-SALA LAD-SAF is designed for use
with DBI-SALA approved components and subsystems. The use of non-approved components
and subsystems … may jeopardize compatibility of equipment, and could affect the safety and
reliability of the complete system.” My review of the case file shows a lack of evidence that the
employer of Mr. Moore had adequately communicated (i.e. by a qualified or competent person)
and enforced the published safety instructions (including references to non-approved subsystems
including climb assist systems) with the intent of (1) alerting Invenergy employees to specific
job-related hazards, (2) establishing and enforcing safe operations and the use of approved climb
assist equipment, and (3) inspecting the work environment while assessing the degree of
employee exposure to all job-related risks, including, but not limited to “residual grease” on
cables and ladders. It is evident from the case file including Mr. Moore’s testimony that a
competent person was not designated by Invenergy for the selection of an approved climb assist
subsystem with the use of 3M DBI-SALA LAD-SAF ladder systems.
  Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                   Page 6 of 18 PageID 733
                                    6

An integral element of all corporate training programs is the premise that the “risk level” and
“hazard level” must be known. Employees must be thoroughly trained, re-trained and made
aware of specific hazards in their work environment. The perception of a specific hazard and the
associated levels of risk are the primary motivators for a change in behavior, i.e., accident
avoidance by the use of proper safety practices, procedural methods and compatible personal
protection equipment. It is my expert opinion that Justin Moore did not receive appropriate
training and specifically not with respect to the hazards associated with using a non-approved
climb assist subsystem while using the 3M LAD-SAF X3 sleeve. The proper protocol for using
non-approved subsystems, was specifically warned and documented in the 3M User Instructions
(See Figure 2), i.e. “The use of non-approved components and subsystems … may jeopardize
compatibility of equipment, and could affect the safety and reliability of the complete system.”

WARNINGS: American National Standards Institute (ANSI Z359 and ANSI Z535)

As a member of the original ANSI Z5353 Warnings Standards Committee, I participated in the
development of standards to include warnings criteria for product hazard labels, environmental
signage, product specifications and other applications where it is necessary to warn the
population of risks associated with personal use and limitations of a product. The ANSI Z535
Standards were adopted as industry standards in 1991 and established the fundamental criteria
for (1) the determination of hazard assessment, risk avoidance and warning labels; (2) verbiage
and end-user comprehension objectives (3) graphical format and font size, legibility, for product
specifications and safety instructions (based on Human Factors criteria). The common
denominator of all safety instructions is to develop an effective communication, which (1)
identifies the hazard source; (2) identifies appropriate product specifications and use limitations;
and (3) cites the potential consequences of a hazard and how to avoid. Reviewing all product
information including materials such as specifications, use limitations, component compatibility
and conditions of use is required of employers and also employees using products associated
with hazard risk consequences, such as tower climbing equipment.

As a member of the ANSI Committee and throughout my professional engineering career, I have
used the same methodology, statistical test procedures and methods of determination to identify
the need for warning labels. On behalf of product manufacturers, I have determined the “need”
for safety instructions and have developed specific warnings and product specifications based on
the ANSI safety criteria for safety equipment, power tools, surgical instruments, industrial
environments, aerospace systems, and recreational products. I have used the same criteria as
stated above while evaluating the safety instructions, warnings and product specifications of the
3M LAD-SAF cable grab and associated warnings and user instructions. While ANSI Z535 calls
out the graphical formats, message content, use of symbols and other criteria, ANSI Z359.1
specifies the “Safety Requirements for Personal Fall Arrest Systems, Subsystems and
Components.” Sections 5.0-5.4 of ANSI Z539.1 address specific criteria for safety-related
markings and instructions. Section 5.1 cites criteria for legibility and that markings shall include
part numbers, capacity ratings, and specific warning instructions to “follow manufacturer’s
instructions included with the equipment at time of shipment from the manufacturer.” Section
5.2 cites requirements for product year of manufacture, manufacturer’s identification and part
number; and section 5.2.6 calls out specific markings for “direction of use of the fall arrester and
warnings against incompatible systems.” Section 6 specifies the need for “User Inspection,
Maintenance and Storage of Equipment.” These are only examples of ANSI Z359.1-2007
industry standards and safety requirements for Fall Protection equipment, Subsystems, and
Components of which the 3M DBI SALA LAD-SAF markings and User Instructions have
adopted and are in compliance with respect to its product markings and safety instructions.
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                 Page 7 of 18 PageID 734
                                   7

Figures 1, 2a, and 2b (below) depict examples of labeled warnings and product specifications
associated with the subject 3M LAD-SAF X3. These safety descriptions and that of the 3M User
Instructions clearly identify which fall protection systems are to be used for tower climbing and
the necessity to “heed” all warnings and to ensure only its use with a DBI-SALA approved
system.




            Figure 1: Product Warnings Showing Required Safety Information
                               And Product Limitations




                  Figure 2a: Section 2.0-DBI-SALA System Requirements
                                       and Warnings
 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                 Page 8 of 18 PageID 735
                                    8




                  Figure 2b: Section 2.0-DBI-SALA System Requirements
                    and Warnings addressing Subsystem Compatibility

The above Figures depict required safety information, product ratings and specifications that
both the employer and employee must adopt for appropriate selection and use of fall protection
equipment. As listed above, the 3M DBI-SALA safety information is compliant with warnings
criteria of ANSI Z359 (Standards for Fall Protection) as well as ANSI Z535 (Standards for
Product Labels). The deposition testimony of Justin Moore reveals he was not aware of the
“DBI-SALA Ladder System compatibility requirements or the need for training by a competent
person.”

SUMMARY of EXPERT OPINIONS

There is insufficient evidence that Invenergy, LLC had established the required safety training
programs with the intent of (1) alerting employees to specific job-related risks associated with
“tower climbing” activities, (2) providing appropriate training in accordance with OSHA 1910
and OSHA 1926 regulations regarding the use of proper fall protection, (3) using 3M fall
protection equipment with DBI-SALA subsystems, including the IBEX climb assist subsystem;
(4) ensuring the fall protection equipment is free of chemicals, including grease residue on all
elements of the ladder system (e.g. cable sleeve, cable, and climb assist components); and (5)
inspecting all elements of the subsystems including the condition of the IBEX belt.

Employees must be trained and made aware of all specific hazards associated with their job
assignments and must be instructed by a certified “competent person” in the proper use of
personal protective equipment. Safety literature states that employee training is a more effective
method of risk mitigation when compared to static warnings. Warning labels are most effective
when integrated with the Job Hazard Analysis and instructed to the employees within the context
of a structured training program. It is my expert opinion that Mr. Moore was not trained by his
employers with respect to the proper methods of tower climbing including the selection and use
of compatible fall protection equipment and subsystems. For these specific reasons, it is
incumbent upon the employer to have a dedicated competent person evaluate all PFAS systems
and subsystems, e.g. climb assist subsystem, ensuring equipment compatibility, proper usage and
also training each employee in the methods of inspection to ensure safe working conditions
before each assigned ladder climb and descent.

Based on forty years of industrial engineering experience, including the development and
enforcement of OSHA 1910 and OSHA 1926 programs, as well as my professional affiliation
with the ANSI Warnings Committee and to a reasonable degree of scientific certainty, I submit
the following expert opinions:
 Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20 Page 9 of 18 PageID 736
                                              9
  1) In my expert opinion, Justin Moore was not qualified as a “competent person” for the
     identification of tower climbing hazards, selection of compatible fall protection
     equipment and subsystems nor was he knowledgeable of the hazard assessment
     procedures required to mitigate tower climbing risks.

   2) Invenergy, LLC failed to establish, document and implement a Fall Protection Program
      that trained its employees in the proper methods of eliminating fall related hazards and
      the proper use of PFAS for this purpose. A dedicated fall protection program is the
      obligation of the employer and must be in full compliance with published OSHA
      Standards, for ensuring tower climbing safety.

   3) Invenergy, LLC did not conduct an appropriate hazard assessment of wind tower No. 41
      for Justin Moore before his assigned diagnostic service. In accordance with OSHA
      Standard 29 CFR 1910 (PPE) it is the employer’s responsibility to conduct a hazard
      identification and risk mitigation program prior to each employee’s job assignment.
      The employer must select and use fall protection equipment, components and subsystems
      such as a cable grab, sleeve, and ladder system approved for use with a climb assist
      subsystem.

   4) Invenergy, LLC was using a climb assist device that was not approved for use with the
      3M DBI-SALA ladder safety system, violating specific 3M warnings placed on the 3M
      cable grab and also stated in the DBI-SALA User Instructions (Re: Figures 1 and 2).
      The 3M User Instructions warn employers and users of fall protection equipment “The
      use of non-approved components and subsystems … may jeopardize compatibility of
      equipment, and could affect the safety and reliability of the complete systems.”

   5) In my expert opinion, and based on applicable standards referenced above as well as my
      affiliation with the ANSI standards committee, 3M complied with industry standards of
      component markings, warnings, product specifications and usage limitations as called out
      in ANSI A14.3. Invenergy failed to comply with 3M warning labels and the DBI SALA
      User Instructions which clearly stated the 3M LAD-SAF X3 must only be used with
      approved components and subsystems, which includes climb assist subsystems.

   6) 3M encourages employers and the population of equipment users to contact 3M
      Technical Services if there are questions concerning use of its fall protection equipment
      and compatibility with non-DBI-SALA systems. Invenergy, LLC. failed in efforts to
      establish, implement and enforce an employee safety program that identified specific
      hazards associated with the use of non-approved components and subsystems for the
      purposes of tower climbing and descent.

In summary of my opinions and to a reasonable degree of engineering certainty, the fall and
resulting injuries to Mr. Moore could have been avoided had the proper fall protection training
been given, based on a thorough hazard analysis, and the use of an approved climb assist system
been implemented by Invenergy, LLC. All necessary safety instructions, product specifications
and markings were available to Invenergy and if reviewed and complied with, this incident
would not have occurred.

In fact, even to this day, 3M has not approved the IBEX climb assist with the use of LAD-SAF
X3 component. In my expert opinion, additional warnings, user instructions or safety labels
would not have changed the outcome of Moore’s fall. This unfortunate accident was the result
of insufficient training, non-approved fall protection components and subsystems and the failure
to follow 3M LAD-SAF warnings and user instructions.
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                Page 10 of 18 PageID 737
                                   10

This report is based on case specific documents as described earlier including industry-accepted
publications and journal published literature. I reserve the right to revise these expressed
opinions should additional materials become available.


   Sincerely Yours,




 Dennis J. Seal, Ph.D., P.E.
 Seal Design & Engineering, Inc.
 Human Factors/Product Safety Engineering
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                 Page 11 of 18 PageID 738

                                  Dennis J. Seal, Ph.D., P.E.
                               Seal Design and Engineering, Inc.
                                    6461 Lake Circle Drive
                                     Dallas, Texas 75214
                                     Office: 214 823-9364
                                     Cell: 214-734-3708
                                     djseal@sbcglobal.net

EDUCATION:
    Ph.D., Industrial Engineering/Human Factors and Product Safety
           Texas A&M University, College Station, Texas, 1980
    M.S., Experimental Psychology/Information Processing & Learning
           Texas A&M University, College Station, Texas, 1974
    B.A., Psychology/Statistics, University of Cincinnati, Cincinnati, Ohio, 1972

PROFESSIONAL EXPERIENCE:
     L3 Harris Corporation                                                    1985 – Present
     Aerospace Systems, Plano, Texas
     (Formerly Raytheon Systems, Chrysler Technologies and L-3 Aerospace, Inc.)
     New York, N.Y. (Headquarters)
     Principal Systems Engineer: Human Factors and Product Safety

           Director of Human Factors and Safety Engineering for all Corporate Programs
           Conduct research and qualification tests to support program efforts in product
            development and subsystem design and integration.
           Apply Human Factors and Safety criteria in the design of visual displays and controls,
            workstation layouts, aviation systems, hazard identification and risk mitigation,
            warnings and alerting devices, software and technical user manuals, and
            operator/maintainer environments.
           Establish program plans, test procedures, and analyze test data and report results in
            technical documentation and/or at scheduled Design Reviews (e.g. PDR, CDR, TIMs).
           Prepare/manage budget and technical documentation for contract proposals.
           Establish/maintain Corporate Hazard Communication Programs (OSHA 1910) for
            employee training in safety and health, including workstation evaluations, facility
            safety, HAZCOM initiatives, lift/weight issues, safety warnings and training.
           Integrate human engineering and safety criteria with mechanical and electrical
            engineers, software programmers, environmental test, quality control, and
            manufacturing departments during each appropriate design phase.

       TEXAS INSTRUMENTS, INC., Dallas, Texas                                          1983 – 1985
       Director, Human Factors/Ergonomics – Consumer Products

           Managed Human Factors Department for new product design, personnel staffing,
            administration and budget, product development activities, and test laboratory.
           Organized sample populations, methodology and research efforts for prototyped
            product tests (e.g. keyboards, joystick controls), analyzed results, and articulated
            production recommendations to the design staff.
           Establish Corporate Ergonomic product design criteria for U.S. and Japan Product
            Centers.
           Integrated Human Factors design criteria with Industrial Design, Graphics, Software,
            Marketing, Packaging, and Manufacturing staffs.
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                Page 12 of 18 PageID 739
Dr. Dennis J. Seal             page 2



     HENRY DREYFUSS ASSOCIATES, New York, New York                                   1979 – 1983
     Senior Human Factors Engineer – Industrial Design/Consumer Products

         Project activities included implementing human factors and safety requirements for
          consumer product designs. Also conduct research and pilot studies, as well as evaluate
          scaled mock-ups and prototypes in support of new product development.
         Worked closely with clients (e.g. AT&T, Falcon Jet, John Deere and Company,
          CITICORP, LearJet, Polaroid, and American Airlines) during all phases of product
          design to ensure human factors, safety and ergonomic requirements were implemented
          in final production.
         Served as a committee member of American National Standards Institute (ANSI Z535)
          for the purpose of establishing industrial standards based on human perception,
          detection, and comprehension of displayed information for warnings, symbols, and
          visual displays. Standards were adopted in 1991 for industry-wide use on commercial
          and industrial products.

     SOUTHERN METHODIST UNIVERSITY, Dallas Texas                                  1985 – 1986
     Adjunct Professor, Human Factors and Industrial Ergonomics
     Operations Research and Engineering Management Department
     Taught Human Factors/Product Safety courses to undergraduate and graduate level students.

     TEXAS A&M UNIVERSITY, College Station, Texas                                  1977 – 1979
     Visiting Instructor, Department of Psychology
     Taught courses in Introductory, Industrial and Developmental Psychology to undergraduate
     and graduate level students.

     DEPARTMENT OF TRANSPORTATION, Austin, Texas                                     1977 - 1979
     Project Coordinator; Governor’s Office of Traffic Safety

         Program Manager for D.O.T. project evaluating interactive effects of vehicular design,
          vibration/noise levels, highway design, perceived rates of speed, and comfortable
          driving speeds.
         Responsibilities included proposal preparation, contract and budget coordination,
          supervising research assistants, data analysis, organizing progress reports, and
          presenting the findings to the Department of Traffic Safety.

     TEXAS TRANSPORATION INSTITUTE, College Station, Texas                            1975- 1977
     Research Assistant, Texas A&M University

         Conducted studies to aid in the design and implementation of real-time information
          displays and warnings that were used on urban freeways and parallel alternative routes.
         Display designs were based on information processing theory, visual recognition,
          conspicuity and reaction times of drivers during simulated highway driving maneuvers.
         Results of study were used to publish the Texas Manual on Uniform Traffic Control
          Devices (for streets and highway application).
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                   Page 13 of 18 PageID 740
 Dr. Dennis J. Seal            page 3



CURRENT RESPONSIBILITIES:
      Director of Human Factors/Ergonomics and Product Safety engineering for corporate
      engineering. Engineering programs include systems design, product development and
      qualification tests, subsystem components, product designs and integrations, facility safety,
      aircraft modifications, hazard analysis and risk resolution.
      As human factors and safety engineer responsibilities include continued compliance to
      OSHA HAZCOM, Environmental Protection Agency (EPA), National Institute of
      Occupational Safety and Health (NIOSH), American Disabilities Act (ADA), and American
      National Standards Institute (ANSI).
      Also responsible for site surveys, product and systems evaluation, hazard identification,
      safety warnings (per ANSI Z535), and hazard resolution applications at all engineering,
      production and manufacturing phases.
      Primary functions on engineering programs include workstation environments and
      component interface designs, anthropometric/operator studies/visibility, lighting and acoustic
      measurements, operator tasks and behavioral analyses, warnings, user manuals and training,
      design of controls and visual displays, hazard analysis and safety reviews, mock-ups and
      prototype evaluations, ergonomic analyses, software applications, and final system
      integration and qualification tests.

AREAS OF INTEREST:
      Product functionality and safety, product testing and qualification, mission-control
      environments; information processing theory and learning; hazard identification/resolution;
      warnings/signs and labels; quantitative methods; human factors in aviation; accident
      investigation and transportation safety.

PROFESSIONAL MEMEBERSHIPS:
      Registered Professional Engineer, State of Texas (P.E. 79090)
      Registered Professional Engineer, State of Wyoming (P.E. 15888)
      NCEES – Registered P.E.
      Human Factors and Ergonomics Society-Member Emeritus
      Ergonomics/Occupational Safety and Health
      American National Standards Institute (ANSI)
      Consumer Product Safety Commission (CSPC)
      Electronic Industries Association (EIA G-45 and SAE)
      Private Pilot (Current) - Aircraft Owners and Pilots Association (AOPA)

SECURITY CLEARANCES:
      TOP SECRET (Active)
      COMSEC (Active)
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20 Page 14 of 18 PageID 741
                           Dennis J. Seal, Ph.D., P.E.
                         Seal Design & Engineering, Inc.
                         Human Factors/Product Safety
                             6461 Lake Circle Drive
                                  Dallas, Texas


 Re:       Rule 26-Testimony List for Dr. Dennis J. Seal (Texas P.E. 79090)
           Years 2016-2020



 2016   J. Martinez v. Tyson Foods, Inc.
        Cause No. 5:15-CV-271-XR
        Defendant-Deposition (February 12th, 2016)
        Brian J. Fisher; Kane Russel Coleman & Logan, PC (Dallas, Texas)

 2016   Elsa Clementir v. 3M Company, et al
        Case: BC506479; Los Angeles County
        Defendant-Deposition (February 19th, 2016)
        David Taylor; Thompson Coe, et al (Dallas, Tx)

 2016 R. Reynolds v 3M Company, Inc.
      Case No.: 05-CI-00589
      Defendant-Deposition (May 12th, 2016)
      David Taylor; Thompson Coe, et al (Dallas, Tx)

 2016   EVANTEK Manufacturing, LLC, et al v. T. Richards , et al
        Plaintiff-Trial (July 8th, 2016); Bloomington, Indiana
        Mark Moran and Wallace Dunwoody; Munck Wilson Mandala, LLP (Dallas, Texas)

 2016   Van M. Parker v. 3M Company, et al
        Case No. 15-369-NJR-PMF
        Defendant-Deposition (July 27th, 2016)
        Kevin Brown; Thompson Coe, et al (Dallas, Tx)

 2017   M. Corbitt v. SGMC
        Case No. 2011-SCV-29
        Defendant-Trial (January 23rd, 2017); Valdosta, Georgia
        James Thagard; Young, Thagard, Hoffman, Smith, Lawrence & Shenton, LLP

 2017   W. Readwin v.3M Company, et al
        Case No. 16-2-18894-OSEA; Seattle, Washington
        Defendant – Deposition (February 10th, 2017); Dallas, Texas
        Kevin Brown; Thompson Coe, et al (Dallas, Tx)

 2017 J. F. Collins v. 3M Company, et al
      Case No. 10-CI-00176; Knott County, Kentucky
      Defendant – Deposition (March 3, 2017); Dallas, Texas
      Bill Book; Tekell, Book, Allen and Morris (Houston, Tx)
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20               Page 15 of 18 PageID 742
                                        -2-




    2017   V. L. Griffin, Jr. v. Tyson Foods, Inc.
           Cause No. 2:16-CV-00734
           Defendant-Deposition (April 7th, 2017)
           Brian J. Fisher; Kane Russel Coleman & Logan, PC (Dallas, Texas)

    2017   D. L. Rolefson v. Waxy O’Connor’s Irish Pub & Eatery
           Cause No. 2015CI06996
           Plaintiff - Deposition (July 31st, 2017); Dallas, Texas
           Kurt Arbuckle; K. Arbuckle Law Offices, P.C. (Houston, Texas)

    2017   R. Camacho v. Roywell Services, Inc.
           Cause No. 2016-01-12195
           Plaintiff – Deposition (October 20th, 2017); Corpus Christi, Texas
           Curtis Fitzgerald, III; Thomas J. Henry, Corpus Christi, Texas

    2017   P. Salvador, et al v. 3M Company, et al
           Case No. 16-1-1167-06 (RAN)
           Defendant-Deposition (October 23rd, 2017); Dallas, Texas
           Kevin Brown; Thompson Coe, et al (Dallas, Tx)

    2017   J. Karam v. Manraj Properties, LLC, et al
           Cause No. 2015-C116645
           Defendant-Deposition (November 17th, 2017); San Antonio, Texas
           Jeffrey House; Curney, Farmer, House, Osuna & Jackson, P.C.

    2017   Angel Rigor v. 3M, et al
           Case No: BC660976
           Defendant-Deposition (December 29th, 2017); Dallas, Texas
           David Taylor; Thompson Coe, et al (Dallas, Tx)

    2018   Burnis Hall, (Leslie Cox and Michael Cox) v. 3M Company, et al v. 3M, et al
           Case No: 16-CI-0100
           Defendant-Deposition (January 26, 2018); Dallas, Texas
           Kevin Brown; Thompson Coe, et al (Dallas, Tx)

    2018   Re: Fred F. Williams vs. 3M Company, et al
           Case No: 16-CI-01061
           Defendant-Deposition (February 19th, 2018); Dallas, Texas
           Zandra Foley; Thompson Coe, et al (Dallas, Tx)

    2018   J. Terry v. 3M Company, et al
           Case No: 16-CI-01061
           Defendant-Deposition (June 15th, 2018); Dallas, Texas
           Curt Webb; Beck & Redden Law Firm (Houston, Tx)
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20           Page 16 of 18 PageID 743
                                            -3-


       2018   G. Hall v. 3M Company, et al
              Case No: 15-CI-00310
              Defendant-Deposition (August 31st, 2018); Dallas, Texas
              Curt Webb; Beck & Redden Law Firm (Houston, Tx)

       2018   D. Madrid v. STK Transport, Inc, et al
              Case No. 2016CI17478;
              Defendant-Deposition (September 19, 2018)
              Gordon Stafford; Law Offices of Mark Macias (San Antonio, Texas)

       2018 G. McCarthy v. 3M Company, et al
            Case No: 15-5621
            Defendant-Deposition (October 8, 2018)
            Zandra Foley; Thompson, Coe, et al (Dallas, Tx)

       2018 A. Rivera vs. Body Armor Outlet, LLC
            Case No: 1:17-cv-00512-LM
            Defendant-Deposition (November 2, 2018)
            Gary Burt; Primmer, Piper, Eggleston, et al (Manchester, NH)

       2018 T. Coleman v. 3M Company, et al
            Case No:
            Defendant-Deposition (November 2, 2018)
            David Taylor; Thompson, Coe, et al (Dallas, Tx)

       2018 J. Lara v. Haulotte, et al
             Case No:
             Defendant-Deposition (December 7, 2018)
             Chris Frazier; Thompson, Coe, et al (Houston, Tx)

       2018 G. McCarthy v. 3M Company, et al
            Case No: 15-5621
            Defendant-Trial (December 17, 2018)
            Zandra Foley; Thompson, Coe, et al (Dallas, Tx)


       2019   G. Quinones vs. Regio Express Inc., et al
              Case No: C-1720-17-F
              Plaintiff-Deposition (February 11, 2019)
              Watts Guerra LLP (San Antonio, Texas)

       2019 R. Lewis v. 3M Company, et al
            Case No: 18-2-09747-4
            Defendant-Deposition (February 15, 2019)
            Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

       2019   R. Lopez, et al vs 3M Company, et al
              Case No: 2017-DCL-05805
              Defendant-Deposition (February 22, 2019)
              Gerald Alcazar; Blackwell Burke, P.A. (Minneapolis, Minnesota)
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                Page 17 of 18 PageID 744
                                           -4-



      2019   C. Burke/D. Slone, et al vs 3M Company, et al
             Case No:
             Defendant-Deposition (April 11, 2019)
             Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

      2019   L. Leggett v. PAM Transports, Inc. , et al vs 3M Company, et al
             Case No: 5:18-CV-00040
             Plaintiff-Deposition (April 12, 2019)
             Watts Guerra LLP (San Antonio, Texas)

      2019   J. Crawford vs J.B. Hunt
             Case No: 01-17-0001-1386
             Houston, Texas
             Defendant-Deposition (May 22, 2019)
             Michael Wright (Russell & Wright, Dallas, Texas)

      2019   A. Agrios vs 3M Company, et al
             Case No: BC715172
             Defendant-Deposition (June 7, 2019)
             Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

      2019   W. Frabotta vs. Nakkula/Waati
             Case No: 17-775-NO
             Marquette, Michigan
             Defendant-Deposition (July 29, 2019)
             Joseph McGill (Foley, Baron, Metzger & Juip, PLLC, Livonia, MI)

      2019   P. Colon vs. John Christener Trucking, Inc. et al
             Cause No. 2018C103948
             Plaintiff-Deposition (August 30, 2019)
             Watts Guerra LLP (San Antonio, Texas)

      2019   R. Larson vs 3M Company, et al
             Case No: 18-2-03806-5 SEA
             Defendant-Deposition (September, 2019)
             Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

      2019   W. Wright vs 3M Company, et al
             Case No: 18-2-02204-5 SEA
             Defendant-Deposition (September 06, 2019)
             Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

      2019   Leonard Rogers vs. GRACO, Inc., et al
             Cause No.: 70CV-15-225-6
             Defendant-Trial Testimony (September 13, 2019)
             Shawn Raiter; Larson King (St. Paul, Minnesota)
Case 6:19-cv-00038-H Document 56-2 Filed 11/16/20                Page 18 of 18 PageID 745

                                              -5-



2020   Alfred Burton vs. 3M Company, et al
       Cause No.: 19-2-17070-1 KNT
       Defendant-Deposition (January 27, 2020)
       Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

2020   C. Armendarez vs. Hyundai Heavy Industries, LTD, et al
       Cause No.: D-1-101-CV-2017-03238
       Plaintiff-Deposition (June 22, 2020); Trial (October 13, 2020)
       Robert Collins; Robert Collins Law (Houston, Tx)

2020   M.R. Bush, et al vs. J. Armstrong, et al
       Cause No.: 2018C116581
       Plaintiff-Deposition (July 24, 2020);
       Mark Fassold; Watts Guera Law (San Antonio, Tx)

2020   L. Roemmich vs. 3M Company, et al
       Cause No.: 20-00926-1 KNT
       Defendant-Deposition (August 7, 2020)
       Kevin Brown; Thompson, Coe, et al (Dallas, Tx)

2020   N. Butler vs. 3M Company, et al
       Cause No.: 2019-12696
       Defendant-Deposition (September 28, 2020)
       Kevin Brown; Thompson, Coe, et al (Dallas, Tx)
